COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-12-00373-CV


JESUS CANTU                                                          APPELLANT

                                          V.

CORINA SANCHEZ                                                         APPELLEE


                                      ------------

          FROM THE 360TH DISTRICT COURT OF TARRANT COUNTY

                                      ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                      ------------

      We have considered the parties’ “Agreed Motion To Dismiss With

Prejudice.” It is the court=s opinion that the motion should be granted; therefore,

we dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                     PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.


      1
       See Tex. R. App. P. 47.4.
DELIVERED: October 18, 2012




                              2